Lundberg Stratton, J.,
dissenting and joining Pfeifer, J.’s dissent. Contrary to the majority’s holding, I believe that BPI’s purchase of temporary employment services is excepted from the tax under the manufacturing exception set out in R.C. 5739.01(E)(9) and 5739.011.
R.C. 5739.02 imposes a sales tax on transactions that fall within the statutory definition of a “retail sale.” But retail sales do not include a thing transferred primarily for a manufacturing operation. R.C. 5739.01(E)(9). In order to determine whether Bellemar’s purchase of the temporary employment services to manufacture the wheel assemblies for retail sale is excepted from tax under the manufacturing exception, it must be determined whether temporary employment services is a “thing transferred.”
R.C. 5739.01 states:
“(E) ‘Retail sale’ and ‘sales at retail’ include all sales except those in which the purpose of the consumer is:
(Í * * :{i
“(9) To use the thing transferred, as described in section 5739.011 of the Revised Code, primarily in a manufacturing operation to produce tangible personal property for sale[.]
“As used in division (E) of this section ‘thing’ includes all transactions included in divisions (B)(3)(a) [repair services], (b) [installation services], and (e) [automatic data processing services] of this section.” (Emphasis added.)
This court has defined the word “including” as indicating merely an illustrative list, not an exhaustive one. In re Hartman (1983), 2 Ohio St.3d 154, 156, 2 OBR 699, 700, 443 N.E.2d 516, 517-518. Therefore, when the General Assembly used the word “includes” in R.C. 5739.01(E) to refer to services in R.C. 5739.01(B), its intent was to list some, but not all, of the services that are to be considered a “thing.” From an overall reading of the statute, I also believe that the General Assembly did not intend that temporary employment services used in the many *357processes be taxed. The services used to make the wheel assemblies in this case are merely a substitute for the work of regular employees. Therefore, I would find that temporary employment services should be included as “things” referred to by R.C. 5739.01(E).
Bellemar used the temporary services to manufacture wheel assemblies that it sold to its customers. Consequently, pursuant to R.C. 5739.01(E)(9), Bellemar used the temporary employment services, the “thing transferred,” primarily in a manufacturing operation to produce tangible personal property for sale. Thus, I believe that Bellemar’s purchase of the temporary employment services is excepted from sales tax under the manufacturing exception. Therefore, I respectfully dissent.
Resnick, J., concurs in the foregoing dissenting opinion.